4ETAILED ACTION
This Office Action is in response to the communication filed on 04/26/2021. 
Status of the claims:
Claims 1-25, 39, & 41 are cancelled.
Claims 26-28, 40, and 42-50 are pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 04/26/2021, in reply to the Non-Final (NF) Rejection dated 12/24/2020. By this Request, 
claims 26-38, 40, 42-43, 45-46, and 48-50 have been amended, and claims 39 & 41 have been cancelled. 
Claims 43 and 49, additionally, have been amended to address the minor informalities noted in said NF Rejection. Accordingly, the objections to these claims have been withdrawn.
Independent claims 26 and 40, also, have been amended to address the claims rejection under 35 USC §101 for reason/s noted in said NF Rejection (see Pages 3-4). In view of the claims amendment, that is used to overcome said rejection under 35 USC §101, withdrawal of the claims rejection is made.

 
Response to Information Disclosure Statement
The information disclosure statement filed on May 7, 2021 has been acknowledged and considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence. 

Response to Claim Interpretation
Claim limitations “means for transmitting” and “means for determining (processing)” as recited in claim 49 without reciting sufficient structure to achieve the function were determined as limitations that invoke 35 U.S.C. 112 (f) as noted on Pages 4-6 of the Non-Final Rejection dated 12/24/2020. It should respectfully be noted that Applicant’s non-response (silence) regarding such claim interpretation does constitute acquiescence of the examiner’s interpretation regarding the corresponding structure. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Response to Claims Rejection Under 35 USC §103
Applicants’ Arguments/Remarks Made in an Amendment filed April 26, 2021, in reply to the Non-Final (NF) Rejection of the pending claims, have been thoroughly reviewed and carefully considered. It is noted, however, that the pending claims 26-38, 40, 42-43, 45-46, and 48-50 have been amended. It is further noted that the amendment to the independent claims contain language/s that comprise allowable subject matter. Specifically, it is noted that independent claim 26 has  been amended to include the allowable subject matter of claim 39 and Independent 40, 43, and 49 have  been amended to include the allowable subject matter of claims 39 and 41. In view of the amendments to the pending claims, specifically the amendment to independent clams 39, 40, 43, 49, which are made to patentably distinguish over the prior art and after full consideration of the Applicants Arguments/Remarks submitted in response to said NF Office Action,, the claims rejection under 35 U.S.C. § 103 set forth in the said NF Office Action has been withdrawn. 


Allowable Subject Matter
Pending claims 26-38, 40, 42-43, 45-46, and 48-50 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of the Applicant’s amendment to independent clams 39, 40, 43, 49 made for facilitating expeditious prosecution of the application and used to overcome the cited art used in the rejection previously presented claims under 35 USC §103 and after full consideration of the Applicants Arguments/Remarks submitted in response to said NF Office Action, the claimed subject matter in currently amended claims 26-38, 40, 42-43, 45-46, and 48-50 is patentably distinguishable from the prior art; therefore is allowable. Prior art, alone or in combination, fail to disclose the invention as a whole, more specifically, the underlined portion, as recited in the independent claims 39, 40, 43, 49 and further limited in their dependent claims.  

Regarding Claim 26 
(Currently Amended) One or more non-transitory computer-readable media comprising 
instructions to, upon execution of the instructions by one or more processors of a user equipment (UE), cause the UE to: 
measure a plurality of reference signals that are receive-beamformed by a respective plurality of antenna panels corresponding to the UE; 
determine a plurality of values corresponding to the plurality of measured reference signals; 
select more than one value from a plurality of values corresponding to the plurality of measured reference signals, 
wherein any of the selected values is larger than any of the unselected values; 
generate an averaged value based on the selected values; and 
generate a baseband signal to report the averaged value.

Regarding Claim 40 
(Currently Amended) One or more non-transitory computer-readable media comprising 
instructions to, upon execution of the instructions by one or more processors of an evolved NodeB (eNB), cause the eNB to: 
transmit a plurality of reference signals to a user equipment (UE) to perform a measurement, 
wherein the plurality of reference signals include at least one of a primary synchronization signal (PSS) or a secondary synchronization signal (SSS), and 
wherein the plurality of reference signals are receive-beamformed by a respective plurality of antenna panels corresponding to the UE, each of the plurality of antenna panels including a plurality of receiver antennas and forming a receiver branch of the UE; and 
process a signal, received from the UE, to determine a reported value to indicate a measurement of a receive-beamformed reference signal that is received by a receiver panel of the UE, 
wherein the reported value is a maximum value of a plurality of values determined by the UE corresponding to the plurality of reference signals, 
wherein the maximum value corresponds to a synchronization signal-reference signal received power (SS-RSRP) or a synchronization signal-reference signal received quality (SS-RSRQ), and 
wherein each of the plurality of values corresponds to a respective receiver branch of the UE. receiver panel is to include a plurality of receiver antennas.

Regarding Claims 43 and 49
		each of independent claims 43 and 49 contain somehow similar claim languages as claims 26 and 40, respectively, and thus these claims are patentably distinguishable from the prior art for the same reasons as described above.

Regarding Claims 27-38, 42, 45-46, and 50
Claims 27-38, 42, 45-46, and 50 are dependent claims having claims 26, 40, 43, 49, respectively, as base claims and therefore incorporate their respective features. These claims are patentably distinguishable from the prior art at least by reason of their dependency. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure is WO2017/067138 to Chang et al. (“Chang”) in view of US10200896 to Choi . Regarding the subject matters of previously presented independent claims 26, 40, 43, and 49, RE claims 26 and 43, Chang teaches of suggests one or more computer-readable media comprising instructions to, upon execution of the instructions by one or more processors of a user equipment (UE) (e.g. Chang, Abstract, Fig. 1, Pg. 24, line 30 thru Pg. 25, line 2), cause the UE to: measure a reference signal that is receive-beamformed by an antenna panel (e.g. Chang, Fig. 2, Pg. 5, lines 9-15, Pg. 6, lines 20-25: measures beam reference signal received by an antenna panel); determine a value to indicate the measured reference signal (e.g. Chang, Fig. 2, Pg. 5, lines 9-26, Pg. 6, lines 20-25: calculates a value to indicate the measured reference signal receiving power); and generate a [baseband] signal to report the value (e.g. Chang, Fig. 2, Pg. 5, lines 9-26, Pg. 6, lines 20-25: generates a signal to report the determined value).  Choi’s invention 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 





/BERHANU TADESE/Primary Examiner, Art Unit 2632